Title: To George Washington from William Crawford, 29 September 1767
From: Crawford, William
To: Washington, George



Dr Sir
Sepr 29th 1767

I was favioured, with two Letters from you, one dated the 13th, and the other the 17th instant.
I beleve I can procure you What Land you want in Pensilvania, but cannot tell what Quantity they will allow in a surway, I shall inform my self they first Oppertunity—I have bin through great part of the good Land on the North Side of the Monongahalia, as far up as the mouth of Cheet River, on both sids of Youchagania to the mouth and all its Branches on the westrun side of the Mountions Cheef part of the good Land is taken up betwen the two rivers when I cam down there was som un setled yeat very good which I think would Please you, Few or none had setled over the Monongahalia, as they did not care to

setle there for fear of Disturbing the Endiens—I have pitchd upon a fine peace of Land on a Creek called Shirtees Creek near the head about 25 Miles from Fort pitt, it Emtys into the Ohio about 5 Miles below the fort on the south side, the Land Consist of ⟨Choice⟩ Bottems from a Quarter to half a mile wide, the up Land is as Lavel, as Comon for that Country to be, Rich and well timberd a Good streem, fit for water works, these may be had in one Tract About 2 or 3 thousand Acres or better, I beleve, where I was on the Creek, and I am told by the Endiens it holds good Down to the mouth of the Creek, You may if you Please Joyne me in that, if no Person has taken it before I get out, the Cheefest Denger is from the Fort as I understand there has som surwayers gone up Latly from Pensilvania in order to Run out Som Land, but where or for home I now not.
I will get you what you want near my setle ment if it should not be all takin up before I get out.
I have hands now ingaged to work for me, and when I go out I shall Raise a Cabin and Clear som Land, on any Land I shall Like, or think will Sute you—I shall take a sete of surwayers instrements and Pitch upon a begining, and run Round the hole and slash down som bushes taking the saveral Corses which will in able you the better to make the Entry.
As to the Land in the Kings sid of the Line, there has but few setled there Yeat or was at Least when I cam down, as they Line Runs farther south of Pittsburgh then was ever a magened, the Line Croses Cheet River at McCuluks Landing, a bout 5 miles from the mouth, they have Run as far as monongahalia, but is stopt there by the Endies ho I understand says the shall not Run any farther till they are paid for the Land, which will put a stop to the Lines being Run till a Counsil is held, and they Result of that Known, but as to they Truth of it I donot now, as it was only flying news, but I am Redy to think there may be som thing in it, as the Endiens are not payd for the Land, The have told me that they cold not tell they Reason that Sir William Johnston Shold ask them for Land to Setle his poor People on, and then not pay them for it, nor alow they Poor People, to setle on it, som of them says they belive som of the Great men in Philidelphia wants to take the Land them selves, but however be that as it will, it cannot be setled till the Line is Run, and than the Crown will know what Each has to pay the Endiens for,

which would have bin done this fall if they are not Stopt, There is no Liberty for setling in Pensilvania or that part soposed to be in Pensa Yeat, but I beleve there would as soon as the Line was Run, they Line if Run out would go over Monongahalia about 30 Miles, and where the North Line will Crose Ohio I do not now till I see the end of the west Line, and then I can com midling near to it, but I am apt to think it will Crose below Fort Pitt, that I shall be better able to satisfie you in my next Letter.
I com now to your next porposel in Regard to Looking out Land in the King part I shall heartly imbrass your Offer upon the Terms you proposed, and as soon as I get out, and my Afairs setled in Regard to the first Matters proposed, I shall set out in scharch of the Latter, as it my be don under a hunting sceem, which I intend befor you wrote me, and I had the same Sceem in my head but was at a loss how to accomplish it, wanting a Person in home I cold confide, and one hos intrust cold answear my ends and there own, I have had sarveral Offers, but have not agreed to any nor will I concearn with any but your self and home you think proper.
There will be a Large body of Land on the south side of the west Line towards the heads of Monongahalias waters, and head watters of Green brier and new River but the Latter I am apt to think will be taken befor I can get to see it, as I understand there has bin som Gentlemen that way this summer Doctr Walker and som others but you can inform your self of there intintions.
I shall Examine all the Creeks from the head of Monongahalia down to the Fort, and in the Forks of the Rivers Ohio and New River, or as far as time will alow me betwen this and Crismus, you may Depend upon my Loosing no time, I will Let you Know by all Oppertunitys what may hapen worthy your noties, and I should be glad of your Advise by all oppertunitys.
I think it would be adviseable to write to Colo. Armstronge the First opertunity—I understand that he is one of the surwayers, and may have the office in Carlyle for all I now, but I shall now soon my self.
You may Depend upon my Keeping the hole as a profond secreet and Trust the Seaching out the Land to my own Care which Shall be done as soon as posable, and when I have Compleeted the hole I shall wait on you at your own house wheare I

Shall be able to give You a more satisfactory account of what I have Transacted.
As to Nails and Compys Grant it was Laid in the fork of Monongahalia and Yochagania which if Pensilvania taks its Charter will take it at any Rates, they Ohio Company you are the best Judge your self what will be done in it, or wheare it will be Lade.
As I have a mind to Trade som with the Endiens and may be of advantage to me, in som Respect towards find out the best Land, as they Endiens is more oblaedging to those ho Trade with them then Others, and it would put me on an Equel footing with other Traders at fort pitt ho might want to take an advantage of me if I Trade without Lisences.
Sir if it was not to much Trouble for you to procure them for me, if you would do it, it would greatly Oblidge me.
As to the perticqualars of what you wrote I can not satisfice you better at Present then I have but Every thing alse you may depend upon time and my own industry to Comply with as soon as in my Power, Sir Excuse any Eror that I may have comited. I am with Regard your very Hume Sarvant

W. Crawford


N.B. there is nothing to be feared from the Maryland back Line as it dos not go over the Mountain.

